IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSHUA POTTLE,                               : No. 13 WM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
WESTMORELAND COUNTY,                         :
                                             :
                   Respondent                :



                                     ORDER



PER CURIAM

      AND NOW, this 4th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.